                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                               (DANVILLE DIVISION)

UNITED STATES OF AMERICA                  )
                                          )
v.                                        )      Case Number: 4:18CR00011-04
                                          )
DASHAUN LAMAR TRENT                       )

                      DEFENDANT’S MOTION REQUESTING
                THE PRESENCE OF MICHAEL CEASAR FERGUSON
                  AT SEPTEMBER 27, 2019 PRE-TRIAL HEARING

       COMES NOW Your Defendant, Dashaun Lamar Trent, by counsel, and respectfully

moves this Court for entry of an ORDER directing the U.S. Marshal’s Service to transport

Matthew Ceasar Ferguson from his place of incarceration to the United States District

Court for the Western District of Virginia to be present, in person, along with his counsel,

for the pre-trial hearing now scheduled for September 27, 2019, at 10:00 a.m,. and states

the following in support thereof:

       (1)    On August 30, 2019, the United States disclosed to all counsel a letter

indicating that, during a proffer session of August 28, 2019, a cooperating witness,

Matthew Ceasar Ferguson (hereinafter “Ferguson”) , a defendant in this case, perjured

himself before the Grand Jury and made false statements to federal officers during a

proffer session with the United States.

       (2)    The letter further discloses that, according to Ferguson, the reason he

perjured himself/made false statements was upon the advice of his then counsel, Allegra

Black, Esq. - then a Federal Public Defender.

       (3)    Counsel for Your Defendant avers that Allegra Black, Esq. is now a material

witness for his defense in order to impeach the credibility of Ferguson. Your Defendant
anticipates using the compulsory process of the Court to mandate her appearance at the

trial of this matter. It is anticipated that, at trial, Ferguson will be asked the reason for his

perjury before the Grand Jury and his false statements before federal officers. If his

answer is, “my lawyer advised me to lie,” then Allegra Black’s testimony about that advice

is relevant, material, and probative as to Ferguson’s credibility.          Counsel for Your

Defendant avers that Ferguson has waived the attorney-client privilege as to these matters.

       (4)    At the pre-trial hearing in this case of September 13, 2019, counsel for Your

Defendant made clear his intention to request the issuance of a subpoena for Allegra

Black, Esq. for her appearance at the trial of this matter. In response thereto, the Court

directed counsel for Your Defendant to ensure that Allegra Black, Esq. be subpoenaed to

appear at the September 27, 2019, pre-trial hearing.1

       (5)    By letter2 addressed to the Court dated September 18, 2019, the Federal

Public Defender for the Western District of Virginia, Juval O. Scott, Esq., has informed the

Court that “Allegra Black [does] not have my approval to provide testimony.”3 Putting aside

the issue of Ms. Scott’s standing and whether or not the administrative regulations cited

by Ms. Scott trump the Fifth Amendment and the Sixth Amendment4, it is clear that

Ferguson should be informed by the Court of his status, if the Court be so advised, as to

whether or not his privileged conversations with his then counsel, Allegra Black, Esq. have



       1
              Counsel for Your Defendant has complied with the Court’s Order. See ECF 756.
       2
              ECF 774.
       3
              ECF 774 at page 2.
       4
              By ORDER entered September 19, 2019, the Court directed all counsel to file any
response to Ms. Scott’s letter not later than September 24, 2019. Counsel will comply with said
ORDER under a separate filing.
been waived as to the issue of her alleged advice to commit perjury before the Grand Jury

and/or make false statements to a federal officer. In the alternative, Ferguson should be

permitted to state to the Court that he, in fact, waives the attorney-client privilege as to the

advice allegedly given him by Allegra Black, Esq. Either way, Ferguson should be present

at the hearing on September 27, 2019.

       WHEREFORE, your Defendant, by counsel, moves this Court for entry of an

ORDER directing that U.S. Marshal’s Service transport Matthew Ceasar Ferguson from his

place of incarceration to the United States District Court for the Western District of Virginia

to be present, in person, along with his counsel, for the pre-trial hearing now scheduled for

September 27, 2019 at 10:00 a.m.



                                            Respectfully submitted,

                                            DASHAUN LAMAR TRENT

                                            By /s/   Chris K. Kowalczuk




Chris K. Kowalczuk, Esquire
P. O. Box 11971
Roanoke, VA 24022
       Counsel for the Defendant

Patrick J. Kenney, Esquire
P.O. Box 599
Roanoke, VA 24004
       Counsel for the Defendant
                               CERTIFICATE OF SERVICE

       I, Chris K. Kowalczuk, Esquire, hereby certify that on this 19th day of September,

2019, I electronically filed the foregoing with the Clerk of the Court using the CM/ECF

system which will send notification of such filing to all counsel of record.

                                                  /s/   Chris K. Kowalczuk
